PER CURIAM:
Ricky Gene Minor, a federal prisoner, appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Minor v. United States, No. 4:10-cv-02325-RMG, 2010 WL 4281696 (D.S.C. Oct. 25, 2010). We dis*234pense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.